Citation Nr: 1132572	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  03-17 998A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for status post lumbosacral strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991 from January 2003 to September 2003 and from June 2005 to May 2006.  He received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for status post lumbosacral strain and assigned an initial disability rating of 10 percent, effective June 1, 2007.  In July 2007, the RO changed the effective date for the grant of service connection for status post lumbosacral strain to June 1, 2006.

In June 2010, the Board remanded the back issue for further development by the originating agency.


FINDING OF FACT

1.  From June 1, 2006 to November 30, 2010, the Veteran's low back disability was manifested by pain on forward flexion beginning at 30 degrees without ankylosis.

2.  From June 1, 2006 to November 30, 2010, the Veteran's low back disability was manifested by mild incomplete paralysis of the sciatic nerves on the right and left.

3.  Neurologic impairment associated with the low back disability has not been demonstrated since December 1, 2010.

4.  Since December 1, 2010, the Veteran's low back disability has been manifested by forward flexion of no less than 85 degrees and combined range of motion of the thoracolumbar spine of no less than 150 degrees; and no incapacitating episodes, neurological deficit or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for the orthopedic manifestations of chronic lumbar strain were met from June 1, 2006 to November 30, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for separate initial ratings of 10 percent for left and right sciatic neuropathy were met from June 1 to November 8, 2006.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.1-4.7, 4.71, 4.123-4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for an initial rating in excess of 10 percent for chronic lumbar strain have not been met since December 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, 4.123-4.124a, Diagnostic Codes 5237, 8520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in June 2007 and December 2010 for his low back disability, and there is no evidence or contention that there has been a change in the disability since the last examination in December 2010.  

The Veteran's representative has argued that the December 2010 VA examiner did not indicate whether the Veteran experienced pain during range of motion and if so, at what point pain was experienced.  However, the Board notes that a thorough review of the December 2010 examination report shows that the examiner noted where the Veteran experienced pain during flexion, extension, lateral flexion and lateral rotation.  The Board notes further that the appeal was remanded in June 2010 for another VA examination in which the VA examiner would note the point, if any, at which the Veteran experienced pain during range of motion testing.  Therefore, the Board finds that the examination was adequate for rating purposes, and there has been substantial compliance with the terms of its previous remand.  See Barr v. Nicholson, 21. Vet. App. 303, 311 (2007) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2010).
The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Complete paralysis of the sciatic nerve is found when the foot dangles and drops, when no active movement is possible of muscles below the knee and when flexion of the knee is weakened or, on rare occasions, lost.  Such complete paralysis warrants an 80 percent disability rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Moderately severe incomplete paralysis warrants a 40 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating and mild incomplete paralysis warrants a 10 percent disability rating.  38 C.F.R. § 4.126, DC 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Disabilities involving sciatic nerve impairment that are wholly sensory may be rated, at maximum, as moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Factual Background

The Veteran reported that he experienced low back pain in January 2006 while stationed in Iraq.  He claims that he was treated with Motrin and after discharge; he continued to experience low back pain.

Private treatment records show that the Veteran was seen by his local physician, MB, MD in May 2006 for complaints of low back pain and that he was referred for X-rays of the lumbar spine.  X-rays revealed five lumbar type vertebral bodies.  Alignment, bones and disc spaces appeared normal.  In July 2006, the Veteran continued to complain of low back pain.  There were no complaints of numbness or tingling in the lower extremities and no lower extremity radicular pain.  Trunk range of motion was full, but there was increased pain with flexion.  Extension, side bending and rotation were within normal limits.  Straight leg raising was limited to 60 degrees bilaterally and slight hip flexor tightness was noted.  He was diagnosed with low back pain, and the notes indicate that his prognosis was good.  He was recommended for physical therapy twice a week for four weeks with individual and group treatment.

Treatment notes from Piedmont Therapy indicate that the Veteran participated in physical therapy in July 2006.  His range of motion was predominantly normal, with increased pain on flexion.  However, the notes show that he reported that the therapy was not helping him and he was not making any progress.  At the time of his discharge, the notes indicated that he had partial functioning, but he needed to complete rehabilitation through a home exercise program.  He was referred back to his doctor for follow-up.

Private treatment records from MB, MD at Crown Health Care, P.A. dated from April 2006 to August 2006 show that the Veteran complained of back pain that occasionally radiated into the back of his legs down to the knees.  In August 2006, his motor strength was 5/5 and his reflexes were 2+.

An MRI of the lumbar spine completed in August 2006 at the Davis Regional Medical Center showed minimal disc bulges at L4-L5 and L5-S1 with no significant neurocompressive components.  Otherwise, the study was negative.  August 2006 X-rays of the lumbar spine were also negative.

Private treatment records from CH, MD dated in August 2006, show that the Veteran was seen for complaints of lower back pain just above the waistline with occasional radiation down the back of his thighs, right side greater than left.  He denied any frank numbness or weakness of his lower extremities or any bowel/bladder dysfunction and the physician noted that he was a pretty active runner.  He reported that his back pain was worse when he sat for prolonged periods of time, when he twisted or when he ran for prolonged periods of time.  It was better when he changed positions or at rest.  

On physical examination, the lumbar spine revealed no frank kyphosis or scoliosis.  There was no evidence of misalignment, instability, crepitations or masses.  Muscle strength and tone were normal bilaterally.  There was mild tenderness with palpation over the paraspinous musculature of the lumbar spine right side greater than left, but no tenderness over the sacroiliac regions or piriformis sites.  There was slight tenderness with hyperextension of the thoracolumbar spine.  

The bilateral lower extremities revealed normal muscular strength and tone.  There was no atrophy or fasciculations.  There was some increased back pain with straight leg raises on the right a little past 45 degrees and negative on the left.  Patrick's test was negative bilaterally.  Deep tendon reflexes were equal bilaterally and symmetric at the patella and Achilles.  There were no gross motor or sensory deficits.

The physician's impression was lower back pain with some slight radicular component of the pain, possibly a radiculitis in an L5 distribution in the lower extremities, right side greater than left.  The Veteran was given a lumbar epidural injection to try and provide him with some relief from his pain and help with the radiculitis.  

The Veteran was seen on follow-up with Dr. CH two weeks later in September 2006.  He reported fairly significant improvement (50 percent) in his pain from the lumbar epidural injection and was given a repeat injection.  The Veteran was seen for follow-up on November 9, 2006.  He reported even more improvement of his pain from his previous two epidural injections and rated his pain at that time at a level of 2/10 and was given a third epidural injection.  It was noted that he only needed to be seen again on an as needed basis.  The impression was lumbar radiculopathy.

On VA examination in June 2007, the Veteran complained of low back pain at the L4/L5 level paraspinal area, which radiated down to the buttocks bilaterally, more to the left buttock.  There was no radiation to the legs.  He also complained of stiffness, but denied any weakness.  He also complained of flare-ups of back pain on repeated lifting and bending, as well as prolonged sitting (more than 30 minutes), but reported that he was able to walk continuously for 30 to 40 minutes.  The examiner also noted that the Veteran did not use a walking cane or lumbar brace.  He denied any bladder or bowel complaints.  

Although the Veteran reported that the aggravation of his back from prolonged sitting and lifting imposed some limitations on his occupational functioning and activities of daily living, he did report that he was able to perform activities of daily living.  The Veteran also reported that he had missed five days of work in the previous year due to low back pain.  

On physical examination, posture and gait were normal.  During range of motion testing, the Veteran was able to forward flex from 0 to 85 degrees, but no further due to pain.  He was able to extend backwards from 0 to 90 degrees with no pain.  Right and left lateral flexion was from 0 to 30 degrees with no pain, and right and left lateral rotation was from 0 to 30 degrees with no pain.  Repetitive use with three repetitions showed no additional loss of motion from pain, fatigue, weakness or lack of endurance.  There was tenderness at the L4/L5 paraspinal area, but no effusion, erythematous changes, muscle atrophy or muscle spasm was noted.  The examiner reported without elaboration; however, that there was pain on motion.  

Neurological examination showed normal sensation of the lower extremities.  Motor examination showed no muscle atrophy or weakness and normal reflexes.  Lasegue sign was negative, indicating no lumbar radiculopathy and examination of the spine showed no fixed deformity.  Musculature of the back was normal.  The examiner also noted that in the previous twelve months, the Veteran had no episodes of incapacitation from his lumbar spine condition.  

X-rays of the lumbar spine were negative.  Spina bifida at S1 was noted, but the examiner noted that it was not related to the service-connected back injury.  The examiner diagnosed status post lumbosacral strain with residual pain and some limitation of motion, with no lumbar radiculopathy.

Outpatient treatment records from the VA Medical Center in Asheville dated from March 2005 to June 2008 show that the Veteran complained of low back pain as early as May 2007.  In September 2007, he complained of daily low back pain, worse if protracted, standing or sitting for longer than ten minutes, but fair if lying down and better when moving.  He also reported that his back pain woke him during the night.  He denied any pain into the legs in the previous year.  

In October 2007, during physical therapy, he complained of constant, varied pain in the low back, with occasional pain into the right buttock and the right thigh.  Examination revealed increase in lumbar curvature due to pelvic tilt and his posture was affected.  He was given a daily home program of postural exercises and issued a TENS unit.  During additional physical therapy in June 2008, he continued to complain of back pain.  He had a normal gait and normal range of motion, with pain at the end range in all planes.  He was still using a TENS unit and was also fitted with a back brace and given a home exercise program.

September 2008 treatment records from Piedmont Therapy show that the Veteran had full flexion, with pain at 30 degrees; extension of 30 degrees; side bending of 30 degrees, bilaterally, with pain at approximately 15-18 degrees; rotation was grossly within normal limits, with pain noted at end range.  He denied any radiation of pain.

Outpatient treatment records from the VA Medical Center in Salisbury dated from September 2008 to October 2009 show that in June 2009, the Veteran reported that low back pain interfered with his sleep.  He reported that his pain medication helped some, but never completely resolved his pain.  

On physical examination, he had mild lumbar flattening/tenderness, but range of motion was noted to be fair.  He was diagnosed at that time with chronic low back pain and lumbar degenerative disc disease by history.  In September 2009, the Veteran complained of back pain, but no radiation down to the lower extremities.  On neurological examination, deep tendon reflexes were 2+ throughout, sensation appeared normal throughout, there was normal proprioception and normal vibration.  Patrick's test was negative bilaterally, but Gaenslen's test was positive mostly on the left side.  

The Veteran was afforded another VA examination in October 2009.  The physician who conducted the October 2009 examination noted that the Veteran had pain associated with spinal motion and recorded the ranges of lumbosacral spinal motion; but did not note the point at which pain occurred.

Outpatient treatment records from the VA Medical Center in Salisbury dated in January 2010 show that the Veteran complained of chronic long-standing low back pain and intermittent symptoms in both lower extremities.  He denied any other issues, including bowel or bladder dysfunction or saddle anesthesia.  Physical examination showed normal strength and normal range of motion in all extremities in all muscle groups.  Deep tendon reflexes were 2+ throughout; sensation was normal throughout; and there was normal vibration.  He was still using a TENS unit and was prescribed medication for leg pain.  It was recommended that he have physical therapy, but he refused, noting that his work schedule (7-4:30, Monday-Friday) would not allow it.  He was referred to the pain clinic in Durham for more epidural injections since he reported that injections in the past were very effective.

In accordance with the Board's June 2010 remand, the Veteran was afforded his most recent VA examination in December 2010.  The Veteran complained of constant low back pain.  He reported that he had been given two epidural injections during the summer of 2010 with minimal relief.  He also complained of stiffness and weekly flare-ups of back pain with spasms.  He denied radiation of pain or numbness in the legs or feet.  He also reported that he was able to drive and perform activities of daily living.  

He claimed that he had lost approximately two weeks of work at the post office in the previous year, but he denied any incapacitating episodes requiring bedrest and treatment by a physician.  He also denied any urinary incontinence, urgency, retention or frequency; nocturia; fecal incontinence; numbness; paresthesias; leg or foot weakness; fall or unsteadiness.  

On physical examination, there was evidence of tenderness on the left and right, but no evidence of spasms, atrophy, guarding, pain with motion or weakness.  There was also no evidence of muscle spasm, localized tenderness or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Posture, head position and gait were normal, there was symmetry in appearance, and there were no abnormal spinal curvatures.  

Sensory examination of the lower extremities and reflex examination for the spine were normal.  There was no ankylosis.  Lasegue's sign was negative.

During range of motion testing, the Veteran was able to forward flex from 0 to 105 degrees, with pain at 90 degrees, and there was no additional limitation of motion on repetitive use.  Extension was from 0 to 20 degrees, with pain at 10 degrees, and there was no additional limitation of motion on repetitive use.  Lateral flexion on the right was from 0 to 20 degrees, with pain at 10 degrees.  Lateral flexion on the left was from 0 to 20 degrees, with pain at 20 degrees.  There was no additional limitation of motion on repetitive use.  Lateral rotation on the right and left was from 0 to 40 degrees, with pain at 40 degrees, and there was no additional limitation of motion on repetitive use.  

An MRI of the lumbar spine revealed mild to moderate central bulging discs at L4-5 and L5-S1.  There was no marked spinal canal stenosis or foraminal narrowing.  The examiner diagnosed degenerative disc disease/degenerative joint disease of the lumbar spine.

Analysis

Prior to the December 2010 VA examination, there were reports that the Veteran had a relatively full range of motion, but there were also reports of pain on motion.  There was only one specific finding as to when the pain began.  The report of treatment at Piedmont Therapy shows that the Veteran had pain at 30 degrees.  

The Court has held that painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although, Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).  The report of painful motion beginning at 30 degrees supports a finding that the Veteran met the criteria for a 40 percent rating under the general formula for rating back disabilities.

Other examination reports note that pain prevented motion only well after 30 degrees.  These reports do not; however, report the point at which pain began.  Inasmuch as the only report during this period shows pain at 30 degrees, the criteria for a 40 percent rating were met from June 1, 2006, when service connection became effective, to November 30, 2006, the day prior to the December 2006, VA examination.

The VA examination in December 2010, showed significant improvement in that pain was only noted at 90 degrees of forward flexion.  The combined limitation of motion did not meet or approximate the criteria for a rating in excess of 10 percent under the general rating formula.  His combined range of motion was well in excess of the 120 degrees needed for a 20 percent rating under the general rating formula.

There have been no reported periods of physician prescribed bed rest since the effective date of service connection.  Hence, a higher initial rating could not be provided on this basis under the criteria for rating intervertebral disc disease.  

Prior to the December 1, 2010, VA examination, the Veteran was reported to have varying lumbar radiculopathy.  The radiculopathy was manifested by occasional radiating pain without sensory or motor deficits.  Resolving reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent ratings are warranted during the period prior to December 1, 2010, for neurologic impairment on the basis of mild incomplete paralysis of the sciatic nerves.  Diagnostic Code 8520.

Inasmuch as there were no findings of sensory or motor impairment and the pain was only intermittent, the evidence is against a finding that the neurologic impairment was more than mild.  See 38 C.F.R. §§ 4.123, 4.124 (2010).

The December 1, 2010 examination showed that the Veteran had no complaints of radiating pain and all other neurologic findings were normal.  There has been no other evidence of neurologic impairment since the December 2010 examination.  Accordingly, the evidence is against a finding that there has been any neurologic impairment associated with the back disability since the date of the VA examination.

The Veteran has never been shown to have ankylosis.  A higher initial rating could, therefore, not be awarded on this basis.  The evidence is against the grant of ratings higher than those granted above.



Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.

The Veteran reported that his back pain is so severe that it disrupts his sleep.  Furthermore, the evidence of record shows that he was issued pain medication, a TENS unit and administered epidural injections to help alleviate his chronic back pain.  He was also issued a back brace in June 2008.  However, there was no indication that he was still using the brace during later VA outpatient treatment or during any of his VA examinations.  Furthermore, he did not require a cane, crutches, corrective shoes or a walker.  Pain is a factor contemplated by the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Veteran's use of a TENS unit and pain medication and his temporary use of a back brace to alleviate the pain is, therefore, not a factor that is outside the rating schedule.  The Veteran, his wife and a co-worker have also submitted statements indicating that the Veteran experiences severe pain due to his low back disability; that the pain disrupts his sleep; and that he would not be able to make it through his work day without his pain medication.  However, as noted, pain is specifically contemplated in the rating schedule, and the Veteran has not demonstrated a reduction in range of motion as a result of his back pain that would warrant an increased rating under the general rating formula.

The Veteran also reported that his back condition had a negative effect on his employment in that his back pain was aggravated by prolonged sitting, squatting and lifting, which he was required to do at work, and that he had missed from five days to two weeks of work at the post office in one year due to his back condition.  However, the Board notes that the schedular ratings are intended to compensate for impairment of earning capacity and even considerable time lost from work.  38 C.F.R. § 4.1.  The Veteran's reported on-the-job difficulties are; therefore contemplated by the rating schedule.

The Veteran's disability is manifested by pain and functional factors with associated limitation of motion.  These factors, as discussed above are contemplated by the rating criteria.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that of unemployability.  The Veteran has remained employed full-time as a mail carrier for the U.S. Postal Service throughout the appeal period.  In fact, during outpatient treatment in January 2010, he reported that he could not attend physical therapy because he worked from 7-4:30, Monday-Friday.  

He has reported that he cannot make it through an entire workday without his pain medication, and that he has missed up to two weeks from work per year due to back pain, but he has not reported that he is unemployable due to a service-connected disability.  As there has been no allegation or evidence of unemployability attributable to the service connected disabilities, the Board finds that further consideration of entitlement to TDIU is not required.



ORDER

An initial rating of 40 percent for the orthopedic manifestations of chronic lumbar strain is granted for the period from June 1, 2006 to December 1, 2010.

A separate initial 10 percent rating for lumbar radiculopathy of the right lower extremity is granted from June 1, 2006 to December 1, 2010.

A separate initial 10 percent rating for lumbar radiculopathy of the left lower extremity is granted from June 1, 2006 to December 1, 2010.

An initial rating in excess of 10 percent for a chronic lumbar strain for the period beginning December 1, 2010, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


